         Case 1:19-cv-00325-VSB Document 36 Filed 06/14/19 Page 1 of 2
    Case 1:14-md-02542-VSB-HBP Document 621-3 Filed 06/12/19 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK



IN RE: KEURIG GREEN MOUNTAIN SINGLE-                     Case No. 1: 14-md-02542-VSB-HBP
SERVE COFFEE ANTITRUST LITIGATION


                                                                  7-r~
MCLANE COMPANY, INC.,                                         PR-0fl9MB ORDER FOR
a Texas corporation                                                  ADMISSION
                                                                    PROHACVICE
                Plaintiff,

    v.
                                                           Case No. 1:19-cv-00325-VSB-HBP
KEURIG GREEN MOUNTAIN, INC., a Delaware
corporation

                Defendant.


         The motion of Laura A. Komarek, for admission to practice Pro Hae Vice in the above

captioned action is granted. Applicant has declared that she is a member in good standing of the

bar of the state of Georgia and her contact information is as follows:

         Laura A. Komarek
         ALSTON & BIRD LLP
         1201 West Peachtree Street NW
         Atlanta, Georgia 30309
         Phone: 404.881.7000
         Fax: 404.881.7777
         laura.komarek@alston.com

         Applicant having requested admission Pro Hae Vice to appear for all purposes as counsel

for McLane Company, Inc. in the above entitled action;

         IT IS HEREBY ORDERED that Laura A. Komarek is admitted to practice Pro Hae

Vice in the above captioned case in the United States District Court for the Southern District of
      Case 1:19-cv-00325-VSB Document 36 Filed 06/14/19 Page 2 of 2
    Case 1:14-md-02542-VSB-HBP Document 621-3 Filed 06/12/19 Page 2 of 2




New York. All attorneys appearing before this Court are subject to the Local Rules of this

Court, including the Rules governing discipline of attorneys.



DATED: June - - -, 2019
                                                            Hon. Vernon S. Broderick



                                                                SQO~D

                                                     1 £..__:, ~ft~RVPITMAlf .      _
                                                       UNlTJ!D,STATES MAGISTRATE JU!iOE

                                                        c·- tY--rt




                                                2
